DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-8 directed to inventions non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan A Fuller on 7/28/2022. Authorization was also given to cancel the non-elected claims as set forth above.




In the Claims:

(Amended) A system for detecting diaper soiling, comprising:
a diaper, comprising a conductive interior; and
a detection module, comprising:
	an accelerometer configured to detect a quantity of
		substances contained within the diaper,
	a battery,
	a plurality of electrodes communicatively linked to the battery
		configured to detect the type of substances contained
		within the diaper,
	the battery and the plurality of electrodes configured to create a
		circuit when placed in contact with the conductive interior
		of a diaper, and
	a communicative linkage;
	the diaper further comprising a dry substrate to facilitate completion of a circuit 			when placed in contact with a detection module, the dry substrate 			consisting of a dried tomato juice solution.
(Canceled)
(Canceled)

Allowable Subject Matter
Claims 1 and 3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Curren et al. (US 2020/0352794 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in in Claim 1 as amended, which recites features not taught or suggested by the prior art. 
Curren fails to teach a dry substrate, the dry substrate consisting of a dried tomato juice solution.
Other references, such as Aviles et al. (US 2015/0209468 A1) teach the use of tomato in their substrate (Paragraph 100), but do not teach said substrate consisting of a tomato juice solution or the substrate being to facilitate completion of a circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                      

/PHILIP R WIEST/Primary Examiner, Art Unit 3781